 Exhibit 10.4

  

ADDENDUM 1 TO LEASE

 

Reference is made herein to that certain lease agreement (the “Agreement”) dated
June 15, 2019 by and between Oakridge Enterprises, LLC (“Oakridge”), a Nevada
limited liability company and Prescott Management, LLC (“Prescott”), a Nevada
limited liability and wholly owned subsidiary of MJ Holdings, Inc. (“MJH”), a
Nevada publicly traded corporation. Oakridge and Prescott are each a party
(“Party”) to the Agreement and collectively may be referred to herein as parties
(the “Parties”).

 

Whereas, the Parties desire to execute the Agreement with the following
modifications:

 

1.The Parties hereby agree that the effective date of the Agreement shall be
July 24, 2019.

2.The Parties hereby agree that Prescott and or MJH shall have access to the
leased premises commencing on or before August 1, 2019.

3.The “Original Term” of the lease shall be change to commence October 1, 2019
and terminate on September 30, 2029.

 

All other provisions of the lease remain in full force and effect.

  

Prescott Management, LLC   Oakridge Enterprises, LLC       /s/ PARIS BALAOURAS  
/s/ FARHAD DELRAHIM By: Paris Balaouras, Manager   By: Farhad Delrahim,
President

  

 

 

 



[image_1.jpg]

 

 

 

 

[image_2.jpg]

 

 

 

 

[image_3.jpg]

 

 

 

 

[image_4.jpg]

 

 

 

 

[image_5.jpg]

 

 

 

 

[image_6.jpg]

 

 

 

 

[image_7.jpg]

 

 

 

 

[image_8.jpg]

 

 

 

 

[image_9.jpg]

 

 

 

 

[image_10.jpg]

 

 

 

 

[image_11.jpg]

 

 

 

 

[image_12.jpg]

 

 

 

 

[image_13.jpg]

 

 

 

 

[image_14.jpg]

 

 

 

 

[image_15.jpg]

 

 

 

 

[image_16.jpg]

 

 

 

 

[image_17.jpg]

 

 

 

 

[image_18.jpg]

 

 

 

 

[image_19.jpg]

 

 

 

 

[image_20.jpg]

 

 

 

 

[image_21.jpg]

 

 

 

 

[image_22.jpg]

 

 

 

 

[image_23.jpg]

 

 

 

 

[image_24.jpg]

 

 

 

 

[image_25.jpg]

 

 

 

 

[image_26.jpg]

 

 

 

 

